WATERMAN, P. 3. The appeal in this case is taken from an order of the Circuit Court, overruling a motion to dissolve an injunction issued by that court. This court held in the case of Taylor v. Kirby, 31 Ill. App. 658, that so much of the act entitled "An act to provide for appeals from interlocutory orders granting injunctions or appointing receivers," approved June 14, 1887, as attempts to provide for, and confer jurisdiction upon this court, not only in the case of appeals from orders granting injunctions or appointing receivers, but also from those overruling a motion to dissolve an injunction, is unconstitm tional, because embracing a subject not expressed in the title of time act. The provision of the constitution alluded to is Sec. 13, of Art. 4. To the decision upon this subject, heretofore macic, we adhere. The appeal in this case will therefore be dismissed. ..4ppeccl this2n ~ssec1.